DETAILED ACTION
Response to Amendment
Objections to the drawings and specification have been withdrawn due to amendments by the Applicant.  
Objections to claims 13-14 are withdrawn due to amendments by the Applicant.  Objections to claims 4, 7, 15 and 17 are moot since those claims are canceled.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with LEV IWASHKO (Reg No 70168) on March 9, 2021.

Cancel claims 2-7 and 15-18.

Amend claims 8 and 12 to the following final form:

Claim 8.	The anti-vibration fastener of claim 1, wherein the with the square-shaped head further comprises: 
a non-threaded portion disposed between the first threaded portion and the second threaded portion to separate the first threaded portion from the second threaded portion.
Claim 12.	The anti-vibration fastener of claim 1, wherein the stub portion further comprises: 
a plurality of external threads disposed on an external surface of the stub portion of the forward nut.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to include the allowable subject matter from claim 11. Closest prior art is Roberts (US Patent 0921003A) which fails to disclose a non-threaded inner surface disposed within the rear aperture of the forward nut. It would not have been obvious to a person of ordinary skill in the art to modify Roberts to achieve this limitation without the benefit of hindsight.
Claims 1, 8 and 12-14 are allowed.  Claims 2-7, 9-11 and 15-18 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677